FILED
                            NOT FOR PUBLICATION                             FEB 11 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50058

              Plaintiff - Appellee,              D.C. No. 3:08-cr-03530-LAB-1

       v.
                                                 MEMORANDUM *
URIEL SANCHEZ,

              Defendant - Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted January 13, 2010 **
                              Pasadena, California

Before: GOODWIN, CANBY and FISHER, Circuit Judges.

      Uriel Sanchez appeals his above-Guidelines sentence for transportation of

illegal aliens, 8 U.S.C. § 1324(a)(1)(A)(ii) and (v)(II). We review for both

procedural error and substantive reasonableness under an abuse-of-discretion

standard, Gall v. United States, 552 U.S. 38, 51 (2007), and affirm.

        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
        The panel unanimously finds this case suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
      Sanchez’s sentence was not based on an impermissible factor. The record

demonstrates that the district court considered the proper factors under 18 U.S.C.

§ 3553(a) and does not suggest that any impermissible factor affected the sentence.

See Gall v. United States, 552 U.S. at 51; United States v. Carty, 520 F.3d 984, 991

(9th Cir. 2008) (en banc).

      The district court “explain[ed the sentence] sufficiently to permit meaningful

appellate review.” Carty, 520 F.3d at 992. Nor did the court err by considering

under section 3553(a) the same conduct that had already enhanced the Guidelines

range. See 18 U.S.C. § 3553(a)(1) (requiring the court to consider the “nature and

circumstances of the offense”); Rita v. United States, 551 U.S. 338, 351 (2007)

(contemplating that the Guidelines sentence may “fail[] to properly reflect

§ 3553(a) considerations” or that a particular “case [may] warrant[] a different

sentence regardless”). The sentence was not unreasonable. See Gall, 552 U.S. at

51.

      AFFIRMED.




                                          2